DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 13, 14, and 15 of U.S. Patent No. 11227277. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.

	35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system claims 1 and 15.  Claim 1 recites the limitations of:
A method comprising:
detecting, with a pressure sensor of a pressure sensitive mat, a presence of a first user, the first user associated with a first computing device;
triggering, by executing an instruction with at least one processor, initiation of communication between the first computing device and a second computing device associated with a second user in response to detection of the presence of the first user by the pressure sensitive mat at a first time;
obtaining, by executing an instruction with the at least one processor, a job completion notification from the first computing device at a second time after the first time, the job completion notification to indicate that a task performed by the first user has been completed; and
executing, with the processor, a payment transaction between the first user and the second user in response to the job completion notification and detection of the presence of the first user by the pressure sensitive mat at the second time.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. executing a payment transaction between the first and second user).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is integrated into a practical application. In particular, the claims recite detecting, with a pressure sensor of a pressure sensitive mat, a presence of a first user, and triggering initiation of communication between the first computing device and a second computing device in response to detection of the presence of the first user by the pressure sensitive mat at a first time.  This is considered to be a practical application and/or significantly more.  Based on this, the claims are considered to statutory.  Therefore claims 1, 8, and 15 are directed to an abstract idea with a practical application.  (Step 2A-Prong 2: YES. The additional claimed elements are integrated into a practical application)
Dependent claims 2-7, 9-14, and 16-20 are statutory for similar reasons as their independent claims.
Therefore, claims 1-20 are integrated into a practical application.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has “triggering, by executing an instruction with at least one processor, initiation of communication between the first computing device and a second computing device… in response to detection of the presence of the first user by the pressure sensitive mat…” where it is indefinite as to the processor trigging communication as the processor does not receive any input/communication from the pressure mat (i.e. how does the processor know pressure mat has detected presence of first user).  Claims 1 and 15 have a similar problem.
Claim 8 has “executing, with the processor, a payment transaction… in response to the job completion notification and detection of the presence of the first user by the pressure sensitive mat at the second time” where executing in response to detection of the presence of the first user by pressure mat is indefinite as to processor executing  based on detection of presence as there is no communication between the processor and the mat.  Claims 1 and 15 have a similar problem.
Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claims.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 10,096,011 to Camp in view of Pub. No US 2014/0278645 to Davidson et al.
Regarding claim 1, 8, and 15
(claim 8) A method comprising:

detecting, with a pressure sensor of a pressure sensitive mat, a presence of a first user, the first user associated with a first computing device;

Camp teaches:
Motion, status, and/or movement (detecting) server/employee (first user)…
“…Thus, as aspect determined for the user(s) may correspond to a motion, status, and/or movement of the user (e.g., some action that may correspond to a state of the user), as well as a time the user has been located at the table, a time since assistance has been provided to the user, or other action by another entity associated with the user, such as a server or other merchant employee…” (col. 2, lines 20-27)

Determined using weight (pressure) of floor sensor…
“For example, aspect detection module 122 may determine an aspect of a user (e.g., user 102 and/or another user at the table associated with table device 120) by detecting the user arriving at the table and how long the user has been seated at the table (e.g., an arrival time and/or waiting time) using a connection between communication device 110 and communication module 126. In other embodiments, the arrival and waiting time may be determined using a weight sensor of accessory devices 124 in a chair, floor, or other location near the table. Aspect detection module 122 may also detect motions, statuses, and/or movements of the user through accessory devices 124, such as eye, face, hand, leg, and/or other body motions, body temperature, perspiration, intoxication, heartbeat, or other body measurements. Such motions, statuses, and/or movements may be detected through weight and/or motion sensors, microphones, cameras, breathalyzers, or other sensor capable of detecting the aforementioned measurements.” (col. 8, lines 20-37)

See Pressure Mat below.

triggering, by executing an instruction with at least one processor, initiation of communication between the first computing device and a second computing device associated with a second user in response to detection of the presence of the first user by the pressure sensitive mat at a first time;

Communication between device 110 (user device, second user) and 130 (merchant, first user) device…
“System 100 includes a user 102, a communication device 110, a table device 120, a merchant device 130, and a payment provider server 140 in communication over a network 150. User 102, such as a consumer or a diner at a restaurant, may be seated or associated with a table corresponding to table device 120. Table device may utilize communication device 110 and/or accessory devices 124 in order to determine aspects about user 102, other users at the table corresponding to table device 120, and/or one or more items at the table corresponding to table device 120. Table device 120 may provide the aspects to merchant device 130 for processing, which may determine information for user 120, the other users at the table, and/or the item(s) at the table. Merchant device 130 may determine notifications, which may include bills for user 102 and/or the other users, which may be completed using payment provider server 140.” (col. 4, lines 15-31)

“Additionally, table device 120 may keep a communication channel open between communication device 110, table device 120, merchant device 130, and/or payment provider server 140 for passing additionally information, such as item, transaction, payment, or identification information. For example, table device 120 may communicate over BLE with communication device 110. Once communication device 110 transmits a payment token corresponding to payment information for a payment request, table device 120 may receive the token for transmission to merchant device 130. In other embodiments, communication device 110 may communicate the payment token to merchant device 130 directly for processing.” (col. 9, lines 43-55)

“Thus, serving and sales module 132 may determine when a user arrives at a table, how long the user has been located at the table, and/or when a server or other merchant/merchant employee has served the user using location detection of the user and/or the server (e.g., through a connection between communication device 110 and/or another device and table device 120, through weight, motion, temperature, or other sensor, etc.). Serving and sales module 132 may also attribute each user with a location at the table using location detection and detection of the user's parameters, such as weight, shoe size/type, etc.” (col. 12, lines 12-23)

Detectable information (triggering) based on weight and communication through a connection between communication device 110 (user device, 2nd user) and other device (server/merchant, 1st user)…
“Serving and sales module 132 may also determine information about user 102 and/or other users at the table corresponding to table device 120. As discussed herein, aspects about users may also correspond to a trait, measurement, action, movement, status, location, motion, or other detectable information, and/or any combination of the aforementioned detectable information parameters. Thus, serving and sales module 132 may determine when a user arrives at a table, how long the user has been located at the table, and/or when a server or other merchant/merchant employee has served the user using location detection of the user and/or the server (e.g., through a connection between communication device 110 and/or another device and table device 120, through weight, motion, temperature, or other sensor, etc.). Serving and sales module 132 may also attribute each user with a location at the table using location detection and detection of the user's parameters, such as weight, shoe size/type, etc. Serving and sales module 132 may also determine other information about the user(s), such as whether the user is impatient, satisfied, angry, upset, happy, tired, or other status, using detection of body parameters, such as eye, head, body, hand/arm, leg, etc. motion, heart rate detection, perspiration, eye readings, noise detection and/or determination of speech information (e.g., whether language used by the user indicated one of the aforementioned statuses), or other detectable information parameter. Serving and sales module 132 may also determine further information about users, such as intoxication levels through body movements and/or a breathalyzer.” (col. 12, lines 6-34)

obtaining, by executing an instruction with the at least one processor, a job completion notification from the first computing device at a second time after the first time, the job completion notification to indicate that a task performed by the first user has been completed; and

Communications (obtaining) notification to stop service (job completion) 
“Once information about the user and/or item is detected, serving and sales module 132 may further determine and generate notifications or other alerts and communications to provide a merchant and/or merchant employee associated with table device 120 and merchant device 130. A notification may be an instruction to serve or provide service to a table, for example, if a refill, replacement, and/or refreshment of an item is determined based on the item's information (e.g., quantity, number, amount, temperature, etc.). The notification may also include a serving instruction, such as an instruction to pour drinks or assist in serving food. The notification may also correspond to an alert of when the user has last been served or when the user arrived, as well as how long the user has been waiting and/or how long until food/drink was served or has been at the table. The notification may further correspond to alerts to stop service or provide different service, such as if a user is overly intoxicated or if the user has finished a meal and requires only a check. The notification may also correspond to a bill, and may be split on detection of each users' location and the food/drink consumed for the user at the location, as discussed herein.” (col. 12, lines 35-56)

executing, with the processor, a payment transaction between the first user and the second user in response to the job completion notification and detection of the presence of the first user by the pressure sensitive mat at the second time.

Time at the table (second time)…
“Thus, as aspect determined for the user(s) may correspond to a motion, status, and/or movement of the user (e.g., some action that may correspond to a state of the user), as well as a time the user has been located at the table, a time since assistance has been provided to the user, or other action by another entity associated with the user, such as a server or other merchant employee. Moreover, an aspect determined for the item(s) may correspond to a quantity, number, amount, temperature, or other characteristic of the item, as well as a number of times the item has been moved or picked up, an amount of time the item has been located at the table, and whether the user has interest in the item.” (col. 2, lines 20-32)

Transmitting payment information (executing payment transaction) between user (first user) and merchant device (second user)…
“The table device may also be utilized to communicate information from the communication device to the merchant and/or a payment provider, and vice versa. For example, the user may review a bill for ordered and/or purchased food using a payment module and associated application. The user may utilize the payment application to complete the purchase by transmitting payment information for the payment request to the table device, a merchant device for the merchant, and/or a payment provider.” 

Table associated with weight sensor (pressure mat), where transmitting payment information (executing payment transaction) between user (first user) and merchant device (second user)…
Table associated with weight sensor (pressure mat), where user pays bill…
“The table device may detect the user as located at the table through one or more sensors of an accessory device associated with the table, such as a weight sensor, motion sensors, or other sensor used to detect the user at the table. In other embodiments, the table device may utilize short range wireless communication with a communication device of the user to detect the user nearby the table, such as through Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications. The user may be notified as soon as they are in proximity to the table through their communication device. The table device may also be utilized to communicate information from the communication device to the merchant and/or a payment provider, and vice versa. For example, the user may review a bill for ordered and/or purchased food using a payment module and associated application. The user may utilize the payment application to complete the purchase by transmitting payment information for the payment request to the table device, a merchant device for the merchant, and/or a payment provider.” (col. 2, lines 33-52)

Pressure Mats
Camp in the business of monitoring employees teaches weight (pressure) sensor in a floor or chair.  He does not teach pressure mat.

Davidson et al. also in the business of monitoring employees teaches:
Pressure mats…
“In one embodiment, the RFID readers/interrogators can be positioned throughout facilities or work areas, for example, to track or monitor the location of workers/users. For instance, the RFID readers/interrogators can be positioned at each door, entryway, hallway, access point, or every 10-15 feet, and/or the like. In one embodiment, each RFID reader/interrogator may be associated with an RFID reader/interrogator ID or a location ID. The RFID reader/interrogator ID or location ID may include characters, such as numbers, letters, symbols, and/or the like. For example, an alphanumeric RFID reader/interrogator ID or location ID may be entryway 12IUX, work area 17, kitchen 1, RFID reader/interrogator 32, restroom 7, hallway 27GF3, Trailer 8ZR13547GF, and/or the like. With such positioning, the RFID readers/interrogators can read any appropriate RFID tags that pass within the respective read ranges to track or monitor location movements. Such embodiments allow the location and/or movement of users/workers to be monitored and tracked. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances, such as pressure mats or sensors, and/or the like.” [0041]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Camp the ability to use pressure mats as taught by Davidson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Camp and the need to detect weight on the floor.  Pressure maps provide an economical way to provide such information.

Regarding claim 2, 9, and 16
(claim 9) The method of claim 8, further comprising accessing preferences associated with the second user, wherein the preferences including payment criteria and identification information, wherein the payment transaction is executed based on the preferences.

Camp teaches:
Select payment options (where select is preferred payment)…
“…Thus, payment module 112 may be used, for example, to provide a convenient interface to permit user 102 to select payment options for payment instruments and provide payment for items and/or services. Such payment instruments may include a payment account as well as credit/debit/gift cards and/or bank accounts. For example, payment module 112 may be implemented as an application having a user interface enabling the user to enter payment options for storage by communication device 110, provide payment to merchant device 130, and complete a transaction for the items using the aforementioned payment instrument. In certain embodiments, payment module 112 may correspond more generally to a web browser configured to view information available over the Internet or access a website corresponding to a payment provider. Thus, after acceptance of all or part of the transaction/items available in the transaction, user 102 may complete payment for the transaction using payment module 112.” (col. 6, lines 21-28)

Payment methods [by customers] that are considered preferred…
“Serving and sales module 132 may further determine and update historical sales and service statistics for the merchant corresponding to table device 120 and merchant device 130, as well as individual merchant employees, such as the merchant employee serving the table associated with table device 120. Such statistics may be determined and updated based on the information determined from the aspects, as well as generated notifications. Statistics may include a time until a table is first served from arrival of one or more users, an amount of time until food/drink arrives at the table after arrival and/or ordering, types of food/drink commonly ordered and/or uncommonly or not ordered, a number of times a table is visited for service, an amount spent at the table (e.g., per user and/or per table), and/or preferred billing methods. Other statistics may also be tracked and recorded.” (col. 12, lines 57-67 to col. 13, lines 1-4)

Regarding claim 3, 10, and 17
(claim 10) The method of claim 9, wherein the payment criteria include at least one mode of payment, the at least one mode of payment including at least one of a credit card, a debit card, an electronic check, or a wire transfer.

Camp teaches:
Credit/debit/gift cards…
“…Thus, payment module 112 may be used, for example, to provide a convenient interface to permit user 102 to select payment options for payment instruments and provide payment for items and/or services. Such payment instruments may include a payment account as well as credit/debit/gift cards and/or bank accounts. For example, payment module 112 may be implemented as an application having a user interface enabling the user to enter payment options for storage by communication device 110, provide payment to merchant device 130, and complete a transaction for the items using the aforementioned payment instrument. In certain embodiments, payment module 112 may correspond more generally to a web browser configured to view information available over the Internet or access a website corresponding to a payment provider. Thus, after acceptance of all or part of the transaction/items available in the transaction, user 102 may complete payment for the transaction using payment module 112.” (col. 6, lines 21-28)

Regarding claim 4, 11, and 18
(claim 11) The method of claim 8, wherein the triggering of the initiation of the communication between the first computing device and the second computing device is in response to the detection of the presence of the first user by the pressure sensitive mat at the first time and detection of the first computing device within a geo-fence defined for a location associated the pressure sensitive mat.

The combined prior art teach monitoring workers and pressure mats.  They do not teach geo-fence.

Davidson et al. also in the business of monitoring workers and pressure mats teaches:
Pressure mats…
“In one embodiment, the RFID readers/interrogators can be positioned throughout facilities or work areas, for example, to track or monitor the location of workers/users. For instance, the RFID readers/interrogators can be positioned at each door, entryway, hallway, access point, or every 10-15 feet, and/or the like. In one embodiment, each RFID reader/interrogator may be associated with an RFID reader/interrogator ID or a location ID. The RFID reader/interrogator ID or location ID may include characters, such as numbers, letters, symbols, and/or the like. For example, an alphanumeric RFID reader/interrogator ID or location ID may be entryway 12IUX, work area 17, kitchen 1, RFID reader/interrogator 32, restroom 7, hallway 27GF3, Trailer 8ZR13547GF, and/or the like. With such positioning, the RFID readers/interrogators can read any appropriate RFID tags that pass within the respective read ranges to track or monitor location movements. Such embodiments allow the location and/or movement of users/workers to be monitored and tracked. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances, such as pressure mats or sensors, and/or the like.” [0041]

Geofenced area…
“In another embodiment, for instance, imaging devices can capture image data regularly, periodically, continuously, and/or in response to certain triggers (e.g., performance of recurring activities and/or a person entering or exiting a geofenced area). With captured image data that is date and time stamped, an appropriate computing entity (e.g., monitoring computing entity 100) can analyze the image data to identify workers/users and monitor or track their movements/location throughout a geographic area, facility, and/or work area. To do so, the appropriate computing entity (e.g., monitoring computing entity 100) may employ facial recognition techniques (in coordination with a facial database storing the facial profiles of each worker/user, for example). Workers/users may be identified by extracting landmarks or features from the image data of workers'/users' faces. This may also include analyzing the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw. Further, the facial recognition software may employ a variety of techniques to identify workers, including geometric approaches, photometric approaches, three dimensional approaches, skin texture approaches, and/or the like. Thus, after capturing image data of a worker, the monitoring computing entity 100 or other appropriate computing entity (e.g., in some cases the imaging device) can determine the identity of the corresponding worker/user, such as determining the identity of the worker in the captured image data as being that of package loader/unloader E8675309.” [0058]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use monitor both pressure mats and geofence areas as taught by Davidson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Davidson who teaches various ways to monitor employees and Camp benefits as they also recite various ways.  

Regarding claims 7, 14,  and 20
(claim 14) The method of claim 8, wherein the executing of the payment transaction is in response to the job completion notification, the detection of the presence of the first user by the pressure sensitive mat at the second time, and detection of the first computing device within a geo-fence defined for a location associated the pressure sensitive mat.

Camp teaches:
Time at the table (second time)…
“Thus, as aspect determined for the user(s) may correspond to a motion, status, and/or movement of the user (e.g., some action that may correspond to a state of the user), as well as a time the user has been located at the table, a time since assistance has been provided to the user, or other action by another entity associated with the user, such as a server or other merchant employee. Moreover, an aspect determined for the item(s) may correspond to a quantity, number, amount, temperature, or other characteristic of the item, as well as a number of times the item has been moved or picked up, an amount of time the item has been located at the table, and whether the user has interest in the item.” (col. 2, lines 20-32)

Transmitting payment information (executing payment transaction) between user (first user) and merchant device (second user)…
“The table device may also be utilized to communicate information from the communication device to the merchant and/or a payment provider, and vice versa. For example, the user may review a bill for ordered and/or purchased food using a payment module and associated application. The user may utilize the payment application to complete the purchase by transmitting payment information for the payment request to the table device, a merchant device for the merchant, and/or a payment provider.” 

Table associated with weight sensor (pressure mat), where transmitting payment information (executing payment transaction) between user (first user) and merchant device (second user)…
Table associated with weight sensor (pressure mat), where user pays bill…
“The table device may detect the user as located at the table through one or more sensors of an accessory device associated with the table, such as a weight sensor, motion sensors, or other sensor used to detect the user at the table. In other embodiments, the table device may utilize short range wireless communication with a communication device of the user to detect the user nearby the table, such as through Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications. The user may be notified as soon as they are in proximity to the table through their communication device. The table device may also be utilized to communicate information from the communication device to the merchant and/or a payment provider, and vice versa. For example, the user may review a bill for ordered and/or purchased food using a payment module and associated application. The user may utilize the payment application to complete the purchase by transmitting payment information for the payment request to the table device, a merchant device for the merchant, and/or a payment provider.” (col. 2, lines 33-52)

The combined references teach pressure mat.  They do not teach geo-fence.

Davidson et al. also in the business of monitoring workers and pressure mats teaches:
Pressure mats…
“In one embodiment, the RFID readers/interrogators can be positioned throughout facilities or work areas, for example, to track or monitor the location of workers/users. For instance, the RFID readers/interrogators can be positioned at each door, entryway, hallway, access point, or every 10-15 feet, and/or the like. In one embodiment, each RFID reader/interrogator may be associated with an RFID reader/interrogator ID or a location ID. The RFID reader/interrogator ID or location ID may include characters, such as numbers, letters, symbols, and/or the like. For example, an alphanumeric RFID reader/interrogator ID or location ID may be entryway 12IUX, work area 17, kitchen 1, RFID reader/interrogator 32, restroom 7, hallway 27GF3, Trailer 8ZR13547GF, and/or the like. With such positioning, the RFID readers/interrogators can read any appropriate RFID tags that pass within the respective read ranges to track or monitor location movements. Such embodiments allow the location and/or movement of users/workers to be monitored and tracked. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances, such as pressure mats or sensors, and/or the like.” [0041]

Geofenced area…
“In another embodiment, for instance, imaging devices can capture image data regularly, periodically, continuously, and/or in response to certain triggers (e.g., performance of recurring activities and/or a person entering or exiting a geofenced area). With captured image data that is date and time stamped, an appropriate computing entity (e.g., monitoring computing entity 100) can analyze the image data to identify workers/users and monitor or track their movements/location throughout a geographic area, facility, and/or work area. To do so, the appropriate computing entity (e.g., monitoring computing entity 100) may employ facial recognition techniques (in coordination with a facial database storing the facial profiles of each worker/user, for example). Workers/users may be identified by extracting landmarks or features from the image data of workers'/users' faces. This may also include analyzing the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw. Further, the facial recognition software may employ a variety of techniques to identify workers, including geometric approaches, photometric approaches, three dimensional approaches, skin texture approaches, and/or the like. Thus, after capturing image data of a worker, the monitoring computing entity 100 or other appropriate computing entity (e.g., in some cases the imaging device) can determine the identity of the corresponding worker/user, such as determining the identity of the worker in the captured image data as being that of package loader/unloader E8675309.” [0058]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use monitor both pressure mats and geofence areas as taught by Davidson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Davidson who teaches various ways to monitor employees and Camp benefits as they also recite various ways.  

The combined references teach payment.  They also teach notification of completion, pressure mat and geo-fence.  They do not teach using job completion, pressure mat and geo-fence for payment.

Davidson et al. also in the business of payroll (payment) teaches:

“The indication that the user is beginning work can be provided by the user computing entity 105 to the monitoring computing entity 100 on a periodic, regular, or continuous basis or in response to certain triggers (e.g., performing a recurring activity). The monitoring computing entity 100 can then create, update, revise, and store records comprising worker data and/or location data associated with the workers and their work periods. Such records may be used for monitoring employees and their locations, reviewing work history, payroll, and/or a variety of other items. In one embodiment, the recording of such activity data can trigger the recording of location data that corresponds to the recurring activity that was performed.” [0050]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use records for payroll (payment) as taught by Davidson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Davidson who teaches the financial benefits of tracking worker activity for payment.    
	
Claims 5, 6, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Patent No. US 9639907 to Theobald
Regarding claim 5, 6, 12, 13, and 19
(claim 12) The method of claim 11, wherein the geo-fence is defined based on a location device associated with the location.
(claim 13) The method of claim 12, wherein the geo-fence is defined based on a radius relative to the location device associated with the location.

The combined references teach geo-fence.  They do not teach location device and radius.

Theobald also in the business of geo-fence teaches:
Example of specific area and radius, based on beacon (location device)… 
“Once the merchant has established at least one wireless beacon at the drive through, the wireless beacon(s) may connect to the user's device when the device is in proximity to the wireless beacon(s). For example, a wireless beacon may broadcast the identifier that initiates a check-in within an area around the wireless beacon. Thus, as the user's device enters that area, the device may connect to the wireless beacon and/or initiate a check-in process. The wireless beacons may be range limited to correspond to a specific area of the merchant's drive through, such as an ordering intercom/menu and/or a specific lane of a multilane drive through. This may be done by adjusting the power of the signal emitted by the beacon so that devices outside of a radius surrounding the beacon will not pick up the identifier/check-in request and connect to the beacon. Thus, only devices in a certain range (e.g., a size of coverage for a vehicle detected by the merchant) may connect to the beacon. Moreover, the merchant may implement measures to limit the range of the wireless beacon, including placement of the wireless beacon and construction of the drive through. The beacon may further include directionality such that the beacon may connect to vehicle entering the drive through or section of the drive through, and disconnect as vehicles exit the drive through.” (col. 2, lines 51-67 to col. 3, lines 1-7)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use beacons to define radius areas (geofence) as taught by Theobald since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Theobald who teaches wireless beams provide a radius area for monitoring and the benefits of using such devices.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least tracking workers:
KR-101610087-B1 and US-9020848-B1 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693